Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 1, 3-4, 14-17 and 19-22 submitted on 12/09/2021 are pending for examination.  
Claims 1, 3-4, 14-17 and 19-22 are for examination.
Claims 1, 3-4, 14-17 and 19-22 are allowable after withdrawal of 35 USC 112 (a) rejection.
The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new process for the production of rebaudioside N, the method comprising reacting rebaudioside J with a glycosyl donor in a reaction system comprising: recombinant cells comprising a UDP-glycosyltransferase and/or a UDP-glycosyltransferase prepared therefrom, wherein the UDP-glycosyltransferase has the amino acid sequence  of SEQ ID NO: 2.  Prior art does not anticipates or suggests process for the production of rebaudioside N, the method comprising reacting rebaudioside J with a glycosyl donor in a reaction system comprising: recombinant cells comprising a UDP-glycosyltransferase and/or a UDP-glycosyltransferase prepared therefrom, wherein the UDP-glycosyltransferase has the amino acid sequence  of SEQ ID NO: 2. As such process for the production of rebaudioside N, the method comprising reacting rebaudioside J with a glycosyl donor in a reaction system comprising: recombinant cells comprising a UDP-glycosyltransferase and/or a UDP-

Thus claims 1, 3-4, 14-17 and 19-22 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/
Mohammad  Y MeahExaminer, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652